Citation Nr: 9920708	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right calcaneal fracture for the period from 
July 24, 1995, to December 21, 1997.

3.  Entitlement to an increased rating for residuals of right 
calcaneal fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  The veteran also had verified inactive duty training 
from July 11, 1993, to July 14, 1993, and active duty for 
training from June 2, 1995, to September 19, 1995.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from rating decisions dated in 
February and September 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran was afforded a personal hearing, conducted by a 
local hearing officer, at the RO in November 1997.

The Board notes that the veteran failed to report for a 
hearing scheduled to be held before a member of the Board at 
the RO in April 1999.

Concerning the veteran's service-connected right calcaneal 
fracture residuals, the issue certified for appeal is 
entitlement to an increased rating for right calcaneal 
fracture.  The Board is of the opinion that this claim for an 
increased rating is more appropriately stated as set forth on 
the title page of this decision.  

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The residuals of the service-connected right calcaneal 
fracture were productive of moderate impairment between July 
24, 1995, to December 21, 1997.  

3.  The currently manifested residuals of the service-
connected right heel injury are productive of no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of 
right calcaneal fracture for the period of period from July 
24, 1995, to December 21, 1997 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5271 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of right calcaneal fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected right heel 
disability is warranted.  The veteran in his substantive 
appeal, received by VA in August 1997, complains of 
experiencing difficulty with both standing and walking, as 
well as with prolonged use of his leg and heel.  

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that a higher rating can be 
based on greater limitation of motion due to pain on use.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  See 
38 C.F.R. § 4.40 (1998). 

The RO, in September 1996, granted service connection for a 
right heel (calcaneal) fracture and assigned a zero 
evaluation for the veteran's service-connected residuals 
under Diagnostic Code 5271 of VA's Schedule for Rating 
Disabilities (Schedule). The effective date of this award is 
noted to have been July 24, 1995, the date of receipt of the 
veteran's claim.  In May 1998, the RO assigned a 10 percent 
rating for the veteran's right heel disability under 
Diagnostic Code 5271 of VA's Schedule.  This 10 percent 
disability award is noted to have been effective December 22, 
1997, which, the Board notes, is the day the veteran was 
afforded a VA examination.  

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  When the disability is 
moderate, a rating of 10 percent is provided.  When the 
disability is marked, a rating of 20 percent is provided.  

Diagnostic Code 5284 provides that a 10 percent rating is 
warranted for other foot injuries of a moderate nature, and a 
20 percent rating is warranted when the degree of impairment 
is moderately severe.

A review of the evidence reflects that the available service 
medical records includes an emergency care and treatment 
record, dated in July 1993, which shows that the veteran 
complained of a right ankle injury, including heel pain.  X-
ray examination showed fracture of the calcaneus.  Treatment 
includes splints and non-weight bearing.  Treatment records 
dated later in July 1993, October 1993, and in December 1993 
noted the presence of swelling of the right foot.  The 
December 1993 record also noted that the veteran, while 
having minimal pain, had not increased his physical activity.  

Another physician's statement, signed in November 1993, shows 
that the attending physician indicated that the veteran was 
disabled for the performance of his military duties from 
October 19, 1993, through January 15, 1994, because of the 
residuals of his right heel fracture.  The statement also 
indicated that medical treatment was to include casting and 
physical therapy.  A February 1994 outpatient record notes 
that the veteran was doing well and that he was able to 
return to duty.

The veteran's original application for service connection for 
a fracture of the right ankle was received on July 24, 1995.  
A VA orthopedic examination was conducted in September 1995.  
At that time, the veteran reported that he was involved in a 
fall-related accident in 1993, from a ladder, which resulted 
in a right heel fracture.  The foot was in a cast for 6 
months.  He stated that the area ached daily. He complained 
intermittent swelling.  

An examination revealed no instability, joint swelling or 
deformity.  Range of motion studies of the right ankle were 
reported as:  Dorsiflexion - 10 degrees and plantar flexion - 
45 degrees.  38 C.F.R. § 4.71, Plate II, provides that full 
ankle dorsiflexion is from 0 to 20 degrees, and full ankle 
plantar flexion is from 0 to 45 degrees.  X-rays of the right 
foot taken in conjunction with the examination were reported 
as showing osteoporosis with old fracture of the distal 
phalanx of the big toe and of the calcaneus.  The diagnoses 
included history of right calcaneus fracture.  

A hearing was conducted at the RO in November 1997.  He 
testified that he was being treated by his family physician 
for his right ankle problems and that he had been given 
medications.  He stated that he experienced swelling, which 
caused limitation of motion.  The veteran further testified 
that the degree of pain, swelling, and limitation of motion 
increased with increased periods of standing.  He also stated 
that he was still a member of the Guard but that he was on 
profile, which restricted him from running, jumping, and 
exercising.  

A VA orthopedic examination was conducted in December 1997.  
The clinical history indicted that the veteran fractured his 
right heel in the military.  He continued to have pain since 
this injury.  

The examination of the right heel revealed no tenderness or 
deformity, and that the veteran was able to stand on his 
heels and toes without difficulty.  Dorsalis pedis pulse was 
shown to be normal.  Range of motion of the right ankle was 
reported to be limited somewhat, in that dorsiflexion could 
only be performed to 5 degrees, and plantar flexion to 35 
degrees.  X-ray studies conducted at the time of the 
examination were noted to show osteoporosis of the right os 
calcis and a small spur from the plantar surface of the os 
calcis.  Mild degenerative joint disease at the sub-talor 
joint was also noted, together with possible old fractures to 
the mid-calcaneus.  The diagnoses included chronic pain in 
the "left" heel, status post remote fracture; degenerative 
arthritis of the sub-talor joint on the right, mild; and 
osteoporosis of the right os calcis.  The examiner commented 
that the functional loss due to pain  in the "left"The 
Board notes that the report apparently incorrectly indicated 
"left" heel as opposed to the "right" heel. 

To summarize, the veteran has asserted that he experiences 
pain on a daily basis as a result of his service-connected 
right ankle disability.  He also asserted that he experiences 
pain, swelling, and limitation of motion, for which he takes 
certain prescribed medications.  The veteran has also 
asserted that these symptoms are exacerbated by increased 
periods of standing.  His statements describing the symptoms 
of his right ankle/heel disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination, dated in December 1997, 
showed no findings of either tenderness or deformity 
concerning the veteran's right ankle.  The veteran was able 
to stand on his heels and toes without difficulty.  Right 
ankle motion was described by the examiner as being 
"somewhat" limited, with dorsiflexion to 5 degrees, and 
plantar flexion to 35 degrees.  Additionally, the examiner 
described the functional loss due to pain as moderate.  

After reviewing the record, it is the Board's judgment that 
the residuals of the right heel fracture do not satisfy the 
rating criteria as previously set forth a higher evaluation.  
The VA examiner, in December 1997, described functional loss 
due to pain in the veteran's heel as "moderate."  See 38 
C.F.R. § 4.40 (1998); see also DeLuca, supra.  Additionally, 
evidence of either marked limitation of motion of the ankle 
or symptomatology reflective of a moderately severe foot 
injury is not of record.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271 and 5284, respectively.  In view of the foregoing, 
therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating in excess of 10 percent for residuals of a right 
calcaneal fracture.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves an 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this regard, the VA orthopedic 
examination in September 1995 showed that the veteran 
complained of daily aching in the right ankle.  Additionally, 
at that time range of motion testing of the right ankle 
showed some limitation of dorsiflexion.  It is the judgment 
of the Board that this medical evidence, when viewed in 
conjunction with his complaints and the holding in the Deluca 
case, demonstrates that the degree of functional impairment 
resulting from the residuals of the fracture of the right 
calcaneus results in the equivalent of moderate limitation of 
ankle motion at that time.  See Diagnostic Code 5271.  
Accordingly, a 10 percent rating is warranted for the 
residuals of the right calcaneal fracture from July 24, 1995 
to December 21, 1997.

However, as findings consistent with either marked limitation 
of ankle motion or of a moderately severe foot injury are not 
shown by the objective medical evidence of record during the 
period of time at issue, a rating in excess of 10 percent 
under Diagnostic Codes 5271 and 5284 is not shown to be 
warranted from July 24, 1995, to December 21, 1997.  

In rendering these determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's right calcaneal fracture 
residuals.  Specifically, the evidence does not reflect that 
the degree of impairment resulting from the residuals more 
nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).  The 10 
percent disability evaluation currently assigned is the 
highest rating warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 10 percent rating for residuals of right 
calcaneal fracture for the period from July 24, 1995, to 
December 21, 1997, is granted, subject to the provisions 
governing the award of monetary benefits.  Entitlement to a 
rating in excess of 10 percent for residuals of right 
calcaneal fracture is denied.  


REMAND

A review of the record shows that the veteran was treated for 
complaints concerning his left knee in June and July 1995 
during a verified period of active duty for training.  VA 
examinations conducted in September 1995 and in December 
1997, revealed that the veteran was complaining of pain in 
the left knee.  In December 1997 the diagnosis was chronic 
pain in the left knee of unknown etiology and osteoporosis of 
the left knee.  The examiner commented that the veteran had 
functional loss due to left knee pain. 

During the veteran's hearing conducted in November 1997 he 
testified that he hurt his left knee while performing 
exercises during physical training at Fort Belvoir, Virginia 
in 1994 or 1995.  He also testified that he had been 
receiving treatment from a private doctor, Dr. Dooty, since 
that time.  The veteran informed the hearing officer that he 
would submit these private medical records.  These medical 
records have not been received.  

The veteran has also indicated that he injured his left knee 
during summer camp in 1984 while running during physical 
training exercises, at which time it became swollen.  He re-
injured his left knee again in 1995 while running and it 
became swollen again.  He has stated that he checked with his 
guard unit and they did not have his medical records.

In view of these facts, the Board is of the opinion that 
additional development is required. Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should notify the veteran 
that, on remand, he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any VA, private, and 
military records not already on file 
pertaining to treatment for his left knee 
from November 1970 to the present, to 
include from Dr. Dooty.  The veteran 
should be requested to identify all 
National Guard and Reserve units, to 
include locations, in which he has 
served. 

2.  Thereafter, the RO should contact all 
appropriate sources in order to obtain 
all medical records regarding duty in the 
National Guard and/or reserve and to 
verify all periods of active duty for 
training and inactive duty training, 
particularly for 1984, when the veteran 
reportedly injured his left knee. 

3.  A VA examination by an orthopedist 
should be performed in order to determine 
the nature, severity, and etiology of any 
left knee disorder.  All tests indicated, 
to include X-rays, are to be conducted at 
this time.  

The examiner should seek to obtain a 
complete history from the veteran 
concerning all left knee injuries, 
including those noted by the veteran in 
1984 and 1995.  If a diagnosis of a left 
knee disorder is made, it is requested 
that the examiner render an opinion as to 
whether it is as least likely as not that 
the left knee disorder(s) is related to 
or aggravated by the veteran's periods of 
active duty for training.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the examination.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a left knee disorder.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

